Title: To James Madison from Thomas Jefferson, 13 April 1817
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Apr. 13. 17.
Your letter of Feb. 15. having given me the hope you would attend the meeting of the Visitors of the Central college near Charlottesville I lodged one for you at Montpelier notifying that our meeting would be on the day after our April court. A detention at Washington I presume prevented your attendance, and mr. Watson being sick, only Genl. Cocke, mr. Cabell and myself met. Altho’ not a majority, the urgency of some circumstances obliged us to take some provisional steps, in which we hope the approbation of our colleagues at a future meeting, which we agreed to call for on the 6th. of May, being the day after our court. Circumstances which will be explained to you make us believe that a full meeting of all the visitors, on the first occasion at least, will decide a great object in the state system of general education; and I have accordingly so pressed the subject on Colo. Monroe as will I think ensure his attendance, and I hope we shall not fail in yours. The people of this section of our country, look to a full meeting of all with unusual anxiety, all believing it will decide the location of the State University for this place in opposition to the pretentions of Stanton, which unites the tramontane interest. The location will be decided on at the next session of the legislature. I set out for Bedford within 2. or 3. days, but shall make a point of returning in time, in the hope of seeing you. Constant & affectionate respect.
Th: Jefferson
